Opinión de conformidad emitida por el
Juez Asociado Se-ñor Estrella Martínez.
Estoy conforme con la determinación emitida por este Tribunal de concluir que, debido al límite de responsabili-dad establecido por la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico, un codeudor solida-rio de un municipio en un caso de daños y perjuicios puede presentar tal defensa y valerse del límite en la porción de la deuda que sea atribuible a ese municipio. Sin embargo, ante el vacío jurisprudencial que existe en cuanto a la apli-cación del Art. 1101 del Código Civil, infra, considero ade-cuado abundar en torno a sus efectos.
Con ello en mente, procedo a exponer el trasfondo fác-tico y procesal que originó la controversia ante nos.
I—I
El 1 de octubre de 2010, la Sra. Maribel Quílez Bonelli conducía un vehículo de motor junto a su hijo menor de edad como pasajero. En su trayectoria impactó un camión que pertenecía al municipio de San Juan (Municipio), el *1091cual estaba detenido. El camión tenía, en su parte trasera, un parachoques diseñado por la compañía Ox Bodies, Inc. (Ox Bodies). Al ocurrir el impacto, el parachoques penetró la cabina del vehículo. Cinco días después, la señora Quílez Bonelli falleció debido a las heridas resultantes del accidente.
A raíz de estos eventos, los familiares de la señora Quí-lez Bonelli (demandantes) presentaron demandas de daños y perjuicios tanto en el foro estatal como en el federal. Par-ticularmente, en el Tribunal de Primera Instancia deman-daron al Estado Libre Asociado de Puerto Rico, la Autori-dad de Carreteras y Transportación, el Municipio y su aseguradora. Por su parte, el Municipio demandó como ter-cero a Ox Bodies. Asimismo, los demandantes demandaron a Ox Bodies en la Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico (Corte de Distrito), al existir diversidad de ciudadanía, quien a su vez trajo como terceros demandados al Municipio y a su aseguradora.
Así las cosas, los demandantes transigieron y acordaron con el Municipio en el Tribunal de Primera Instancia que su aseguradora consignaría el tope de la póliza de su cu-bierta pública, es decir, $500,000. La cantidad depositada debía ser distribuida entre los demandantes en el caso de que se le atribuyera responsabilidad al Municipio. Con-forme a este acuerdo, se desestimó la demanda estatal en cuanto al Municipio y su aseguradora, y al tercero deman-dado, Ox Bodies. AJ notificarle a la Corte de Distrito sobre la consignación en el foro estatal, se desestimó la demanda federal contra el Municipio. No obstante, permaneció la acción contra Ox Bodies.
En el foro federal, el Jurado otorgó $6,000,000 por da-ños, los cuales distribuyó de la manera siguiente: 80% de la responsabilidad al Municipio y 20% de la responsabilidad a Ox Bodies. A pesar de ser un codeudor solidario, la Corte de Distrito determinó que Ox Bodies solo debía responder por el 20% de la cuantía otorgada, es decir, $1,200,000. El *1092referido foro destacó que, debido al límite de responsabili-dad que cobija al Municipio, Ox Bodies estaba privado de su derecho a nivelar contra éste. En consecuencia, resolvió que Ox Bodies solo estaba obligado a indemnizar los daños que causó directamente. Para sustentar su determinación, hizo una analogía entre la responsabilidad limitada de los municipios y la inmunidad patronal en las reclamaciones de daños y perjuicios.
Inconformes, los demandantes acudieron a la Corte de Apelaciones de Estados Unidos para el Primer Circuito (Corte de Apelaciones). En esencia, argüyeron que Ox Bodies, como todo codeudor solidario, era responsable por la totalidad de la deuda ante el acreedor. Asimismo, argu-mentaron que la relación interna entre los codeudores no debe afectar los daños que se les otorgaron a los demandantes(1) Por otro lado, Ox Bodies sostuvo que no se le debe responsabilizar por la totalidad de los daños, ya que no tiene derecho a nivelar contra el Municipio.
La Corte de Apelaciones consideró que la controversia no contaba con precedente en el Derecho puertorriqueño, por lo cual presentó una certificación interjurisdiccional con la pregunta siguiente:
¿Fue correcto el dictamen de la magistrada de limitar los da-ños otorgados a los Quílez-Velar a $1,200,000, que corresponde al porcentaje de responsabilidad de Ox Bodies, y negarle los daños solidarios determinados por el jurado, ascendientes a $6,000,000?
Examinada la situación fáctica, procedemos a exponer el marco jurídico aplicable a la controversia ante nuestra consideración.
*1093hH HH
Los municipios autónomos de Puerto Rico gozan de un límite de responsabilidad en casos de daños y perjuicios. La Ley de Municipios Autónomos del Estado Libre Aso-ciado de Puerto Rico precisa que éstos responden por un máximo de $75,000 por persona, o de $150,000 cuando los daños se le ocasionen a más de una persona o cuando sean varias causas de acción. Art. 15.004 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico (Ley de Municipios Autónomos), Ley Núm. 81-1991, según enmendada, 21 LPRA sec. 4704. Sin embargo, cuando un municipio obtiene un seguro de responsabilidad, éste res-ponderá hasta el tope de la cubierta. Art. 20.050 del Código de Seguros de Puerto Rico, 26 LPRA sec. 2004.
Recientemente, definimos el término de límite de responsabilidad. Indicamos que se refiere a “una limitación impuesta por la Asamblea Legislativa a las cuantías com-pensables por actos u omisiones culposos o negligentes”. Rodríguez Figueroa et al. v. Centro de Salud, 197 DPR 876, 884 (2017). Es decir, explicamos que, en el caso de la res-ponsabilidad limitada, existe una causa de acción, pero la indemnización por los daños sufridos será limitada. En consecuencia, esta limitación que establece la Ley de Mu-nicipios Autónomos puede ser interpuesta como una de-fensa ante los reclamos de un acreedor.
hH h-1 hH
A. Como es sabido, ‘[e]l que por acción u omisión causa daño a otro, interviniendo culpa o negligencia, está obligado a reparar el daño causado”. Art. 1802 del Código Civil, 31 LPRA sec. 5141. Este artículo “protege el deber general de diligencia necesario para la convivencia social”. C.J. Irizarry *1094Yunqué, Responsabilidad civil extracontractual: un estudio basado en las decisiones del Tribunal Supremo de Puerto Rico, 7ma ed., San Juan, [ed. del autor], 2009, pág. 19 (citando a Muñiz-Olivari v. Stiefel Labs., 174 DPR 813, 818 (2008)). Por ello se ha determinado que del daño surge la obligación de resarcir al damnificado. S.L.G. v. F.W. Woolworth & Co., 143 DPR 76, 81 (1997).
En cuanto a las obligaciones, es de conocimiento que cuando se tiene más de un deudor se pueden clasificar como mancomunadas o solidarias. “En las primeras, la deuda puede ser dividida y cada deudor responde única-mente por la parte que le corresponde. En las segundas, la deuda se considera indivisible y cada deudor responde in-distintamente por la totalidad de la deuda”. (Citas omitidas). Maldonado Rivera v. Suárez y otros, 195 DPR 182, 194 (2016). Al respecto, el Código Civil de Puerto Rico establece que, cuando concurren varios acreedores o deu-dores en una obligación, se presume que ésta es mancomunada. Art. 1090 del Código Civil, 31 LPRA see. 3101. No obstante, este Tribunal ha determinado que este principio no aplica en materia de responsabilidad civil ex-tracontractual y que, por lo tanto, se responde solidaria-mente por los daños ocasionados. Sánchez Rodríguez v. López Jiménez, 118 DPR 701, 705 esc. 2 (1987).
En ese sentido, la solidaridad se fundamenta en su uti-lidad para ser un instrumento con el cual se pueda satis-facer de mejor forma los fines de la relación de la cual nace. En el caso de solidaridad de deudores, esa utilidad sería el aumento de la seguridad de que la deuda será satisfecha, en el tiempo oportuno y que el acreedor podrá elegir qué deudor puede cumplir de mejor forma. M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Rev. Der. Privado, 1983, T. XV, Vol. II, pág. 227. Así, la característica principal de la solidaridad es la trascenden-cia de las actuaciones de cada uno de los sujetos respecto a los demás titulares del crédito o la deuda. Íd., pág. 258. En *1095otras palabras, la utilidad de la solidaridad entre los deu-dores, o la solidaridad pasiva, es hacer más segura la po-sición del acreedor. Ello, ya que, al haber más deudores, a cada uno se le puede exigir el cumplimiento total de la deuda. Una vez satisfecho el acreedor, los deudores deben resolver entre sí. M. Albaladejo, Derecho Civil, 8ta ed., Barcelona, Ed. Bosch, 1989, T. II, Vol. I, pág. 105.
La solidaridad implica una relación externa entre el acreedor y los codeudores, en la cual cada deudor responde por la totalidad de la deuda ante el acreedor. Torres Ortiz v. E.L.A., 136 DPR 556, 563-564 (1994). De igual forma, surge una relación interna entre los codeudores que “per-mite al deudor solidario que haya pagado más de lo que le corresponde, reclamar a los demás codeudores las porcio-nes correspondientes”. S.L.G. Szendrey v. Hospicare, Inc., 158 DPR 648, 654 (2003) (citando a Art. 1098 del Código Civil, 31 LPRA sec. 3109). A esta relación interna se le llama “derecho de nivelación, de recobro, de reintegro, de reembolso, de contribución o de regreso”. J.R. Vélez Torres, Derecho de obligaciones: curso de Derecho Civil, 2da ed. rev., San Juan, Ed. UIA, 1997, pág. 93. Ahora bien, examinemos los efectos del Art. 1101 del Código Civil, 31 LPRA see. 3112, en la controversia planteada.
B. El Código Civil de Puerto Rico establece en su Art. 1101, supra, lo siguiente:
El deudor solidario podrá utilizar contra las reclamaciones del acreedor todas las excepciones que se deriven de la natu-raleza de la obligación y las que le sean personales. De las que personalmente correspondan a los demás, sólo podrá servirse en la parte de la deuda de que éstos fueren responsables.
Este precepto proviene del Art. 1148 del Código Civil de España, el cual contiene el mismo texto. Mediante estas dis-posiciones, ambas jurisdicciones contemplan una “excepción al principio de solidaridad con fundamentos bien justificados”. E. Vázquez Bote, Derecho civil de Puerto Rico, San Juan, Eds. Jurídicas, 1973, T. III, Vol. I, pág. 159.
*1096Los tratadistas del Derecho puertorriqueño y español reconocen que el Art. 1101 y el Art. 1148, respectivamente, debilitan los principios de la solidaridad que establecen que cada deudor responde por la totalidad de la deuda ante el acreedor. “[S]upone una desviación del principio de que se parte en la obligación solidaria, aflorando a la relación externa el contenido de la interna”. Albaladejo, Derecho Civil, op. cit., pág. 100. No obstante, destacan que, “en lugar de ser una derivación inflexible de la naturaleza de la obli-gación solidaria”, por criterios de política pública se per-mite que un deudor levante defensas de los demás deudo-res o suyas para evitar “pagar una deuda ajena y además indebida”. J. Puig Brutau, Fundamentos de Derecho Civil, 3era ed. rev., Barcelona, Ed. Bosch, 1985, T. I, Vol. II, págs. 170-171. El propósito, por lo tanto, responde a evitar una interpretación restrictiva de la solidaridad que daría paso a que el deudor pague la deuda, “sin poder luego reclamar, definitiva o temporalmente, el reintegro al codeudor”. J. Castán Tobeñas, Derecho civil español, común y foral, 17ma ed., Madrid, Ed. Rius, 2008, T. III, pág. 168.
Por ello, entienden que este “efecto exorbitante no tiene porqué [sic] formar parte de la estructura típica de la soli-daridad de deudores, ya que nadie debe verse obligado a responder de una deuda inexistente, a menos que se haya comprometido a ello expresamente”. A. Cañizares Laso, Código civil comentado, Navarra, Ed. Civitas, 2011, Vol. III, T. IV, pág. 310. Es más, reconocen que “el deudor soli-dario debe poder utilizar, también externamente, como cualquier deudor, todos los medios de defensa existentes frente a la reclamación de una obligación que le es propia y de la que es obligado principal”. Id., pág. 311. Ello resolve-ría “la vieja preocupación de por qué los deudores solida-rios han de soportar y prorratearse la parte de la deuda común que uno de ellos rigurosamente no debe en cuanto puede excepcionar el pago”. A. Cristóbal Montes, Excepciones oponibles por el deudor solidario, 74 Rev. Der. Priv. 863, 874 (1990).
*1097Se ha argumentado que la intención de los legisladores no fue extender las consecuencias de la solidaridad al ex-tremo de impedir la aplicación de excepciones personales. A pesar de que la solidaridad tiene el fin de garantizar que los derechos de los acreedores no disminuyen y que puedan re-clamar a cada deudor sin limitación ni condición, se ha se-ñalado que podría ser antijurídico que, en ciertas circuns-tancias, como la nulidad de la obligación para un deudor, se conserve íntegramente hacia los otros deudores. A esos efec-tos, es que se han reconocido las excepciones personales de los deudores. Q.M. Scaevola, Código Civil comentado y con-cordado extensamente y totalmente revisado y puesto al día por Francisco Ortega Lorca, 2da ed., Madrid, Ed. Reus, 1957, T. XIX, págs. 880-882. Por lo tanto, “la incapacidad de uno de los deudores solidarios [...] podrá alegarse por el in-capaz para librarse totalmente del pago inmediato; y por el otro para librarse de la parte de deuda que en la relación interna —en la realidad— corresponde al incapaz”. J.L. Lacruz Berdejo, Elementos de Derecho Civil, 5ta ed. rev., Madrid, Ed. Dykinson, 2011, T. II, Vol. I, pág. 43.
El citado Art. 1101 no especifica cuáles son las defensas que se pueden invocar por parte de los codeudores solidarios. Más aún, se ha reconocido lo difícil que es cono-cer cuáles son las excepciones específicas que se derivan de este articulado. J. Caffarena Laporta, La solidaridad de deudores: Excepciones oponibles por el deudor solidario y modos de extinción de la obligación en la solidaridad pa-siva, Madrid, Ed. Rev. Der. Privado, 1980, págs. 1-2. Sin embargo, el artículo si precisa que los deudores pueden invocar las excepciones siguientes: (1) que se derivan de la naturaleza de la obligación; (2) personales del deudor de-mandado, y (3) personales de los otros deudores.
Las excepciones que se derivan de la naturaleza de la obligación son aquellas propias del origen de ella y que surgen durante su desarrollo o afectan su vigencia. Cañi-*1098zares Laso, op. cit. Se refieren “a las defensas derivadas del contenido, creación, vicisitudes y, en general, circunstan-cias objetivas de la deuda”. Albaladejo, Comentarios al Código Civil y compilaciones forales, op. cit., pág. 393. Estas pueden incluir el “objeto ilícito, falta de forma, prescripción o extinción por cualquiera de las causas permitidas por ley”. Vélez Torres, op. cit., págs. 90-91. Su característica particular es que pueden ser opuestas por cualquiera de los deudores solidarios y su efecto es para todo el grupo de deudores. Albaladejo, Comentarios al Código Civil y compilaciones forales, op. cit., pág. 394.
Cuando se trata de las excepciones personales, típica-mente se hace referencia a reclamaciones de vicios de con-sentimiento y falta de capacidad para contratar. Cañizares Laso, op. cit. Véase, también, Vélez Torres, op. cit., pág. 91. No obstante, las defensas personales pueden ser más abar-cadoras y generales:
[L]a palabra “personales”, aplicada a las excepciones que en cada deudor singularmente concurran, no significa exclusiva y rigurosamente que se refieran a las circunstancias de su capa-cidad personal o especial consentimiento, sino que compren-den todas aquellas excepciones que de un modo especial se concreten en su deuda propia.
Al hablar pues, de excepciones personales se quiere decir peculiaridades de cada obligación parcial comprendidas en la solidaridad, bien porque sean aquéllas varias distintas, bien porque, aun siendo ésta una sola, tiene al fin [...] que conside-rarse dividida entre los varios obligados. (Enfasis suplido). J.M. Manresa y Navarro, Comentarios al código civil español, 6ta ed., Madrid, Ed. Reus, 1967, T. VIII, Vol. I, págs. 536-537.
Es decir, lo que constituye una defensa personal se puede interpretar liberalmente, recordando siempre que las defensas personales a nombre de otros deudores solo liberan al deudor que las utilice en la parte de la deuda que corresponda al deudor a quien personalmente le aplica la excepción. Cañizares Laso, op. cit. Albaladejo expone que las excepciones personales “tienen su origen en la relación propia y distinta del acreedor con cada uno de los *1099deudores”. Alb al adejo, Comentarios al Código Civil y compilaciones forales, op. cit., págs. 393-394. Así también, se-ñala que “[l]os codeudores del titular de la excepción personal no vendrá obligado a pagar la parte de la deuda que, en virtud de tal excepción, se extingue en beneficio de todos”. Íd., pág. 398.
Este Tribunal no ha atendido directamente el Art. 1101 del Código Civil, supra. No obstante, opiniones recientes han demostrado una tendencia hacia una interpretación evolutiva de la solidaridad en el campo de la responsabili-dad civil extracontractual que refleja coherencia con el uso de este artículo.
Así, por ejemplo, en Fraguada Bonilla v. Hosp. Aux. Mutuo, 186 DPR 365 (2012), este Tribunal incorporó la solida-ridad in solidum, proveniente de Francia y adoptada por España, a nuestro ordenamiento de responsabilidad civil ex-tracontractual en materia de prescripción. La solidaridad in solidum o imperfecta sostiene el efecto primario de que cada uno de los deudores responde por la deuda entera ante el perjudicado. Íd., pág. 380 (citando a A. Cristóbal Montes, Mancomunidad o solidaridad en la responsabilidad plural por acto ilícito civil, Barcelona, Ed. Bosch, 1985, pág. 36). Sin embargo, a diferencia de la solidaridad regular, la soli-daridad in solidum no cuenta con el efecto secundario de la representación entre los codeudores. Contempla, entonces, una autonomía entre los deudores porque, contrario a una relación contractual, estos no están "animados por una vo-luntad común”. Íd., pág. 381 (citando a C. Gómez Ligüerre, Solidaridad y derecho de daños: Los límites de la responsabilidad colectiva, Navarra, Ed. Aranzadi, 2007, pág. 99). En consecuencia, determinamos que el afectado por un daño debe interrumpir el término prescriptivo de la causa de ac-ción contra cada uno de los cocausantes.
Posteriormente, en Maldonado Rivera v. Suárez y otros, supra, pág. 208, sostuvimos la incorporación de la solidari-dad in solidum al establecer que el causante que no es *1100incluido en la acción de daños y perjuicios en el término prescriptivo no puede traerse luego como tercero demandado. Además, siguiendo la lógica de Fraguada Bonilla v. Hosp. Aux. Mutuo, concluimos que tampoco hay un derecho de nivelación en contra de éste, porque no sería necesario. La acción prescrita contra un deudor solidario implica que se extingue su obligación ante el acreedor y los demás cocausantes. Íd., pág. 209. Por lo tanto, estableci-mos que la partida del cocausante que no fue demandado en el término prescriptivo de un año se reduce de la tota-lidad de los daños. Íd., pág. 210.
A pesar de que este Tribunal no hizo mención del citado Art. 1101 en estas opiniones, ciertamente es coherente con estas interpretaciones. Al igual que lo dispuesto en este ar-tículo, se permitió que cocausantes de un daño presentaran defensas que se derivan de la naturaleza de la obligación civil extracontractual, en esos casos la prescripción, para reducir la cuantía del daño por la que son directamente responsables. Este Tribunal, entonces, favoreció la evolu-ción de la solidaridad para que persiga una “más equitativa distribución de los daños y de los riesgos, evitando la drás-tica distinción del Código Civil de obligar al ‘todo’ o a nada según se trate de culpa o de otra circunstancia”. J.R. León Alfonso, La categoría de la obligación in solidum, Sevilla, Pubs, de la Universidad de Sevilla, 1978, pág. 103.
Cabe mencionar que el Tribunal Supremo de España sí ha reconocido las defensas que provienen de su Art. 1148. En un caso de daños y perjuicios por un accidente automo-vilístico, ese foro supremo expresó que “cada uno de los deu-dores debe cumplir íntegramente la prestación, pudiendo en casos como el presente, conforme al art. 1148, cada deudor solidario [...] utilizar todas las excepciones que deriven de la naturaleza de la obligación”. S. de 7 de mayo de 1993, Re-pertorio de Jurisprudencia Núm. 3464/1993. En ese mismo año, el Tribunal Supremo de España reconoció la prescrip-ción como una defensa de un codeudor solidario. S. 23 de *1101junio de 1993, Repertorio de Jurisprudencia Núm. 4722/ 1993.
C. En Puerto Rico, la solidaridad goza de ciertas excepciones. Una de ellas ocurre, por ejemplo, cuando los patronos que les proveen a sus empleados el seguro pro-visto por la Ley del Sistema de Compensaciones por Acci-dentes del Trabajo no pueden ser demandados por daños y perjuicios. Ley del Sistema de Compensaciones por Accidentes del Trabajo, Ley Núm. 45 de 18 de abril de 1935 (11 LPRA sec. 21). Hemos sostenido esa inmunidad al prohibir que el demandado por daños y peijuicios traiga como ter-cero al patrono. Cortijo Walker v. Fuentes Fluviales, 91 DPR 574, 582 (1964). Cónsono con ello, más adelante de-terminamos que los codeudores de un patrono inmune sólo responden “en proporción a su propia culpa”. Vda. de Andino v. A.F.F., 93 DPR 170, 182 (1966). Véase, también, Rosario Crespo v. A.F.F., 94 DPR 834, 849 (1967). Por lo tanto, en estos casos no hay necesidad de acudir en nivela-ción contra el patrono, porque la cuantía de responsabili-dad de éste ha sido descontada de la indemnización que recibe el perjudicado.
Otra excepción a la solidaridad consiste en la inmuni-dad interfamiliar. Art. 1810(A) del Código Civil, 31 LPRA sec. 5150. Este Tribunal ha reafirmado que un menor está impedido de alegar daños y perjuicios contra un miembro del círculo familiar cercano, cuando se afecta la unidad familiar. Colón Santos v. Coop. Seg. Mult. P.R., 173 DPR 170, 184 (2008). Al igual que bajo la inmunidad patronal, en estas situaciones se reducen las partidas de daños por el porcentaje atribuible al familiar. Id. Por ello, el cocausante del daño no puede demandar al familiar como tercero ni nivelar contra él.
En ambas circunstancias, la inmunidad, como excepción a la solidaridad, implica que el damnificado no será indem-nizado por la totalidad de los daños que sufrió. La propor-ción de culpa que se les atribuya a los cocausantes inmu-*1102nes no será compensada, ya que se descuenta del monto total de los daños adjudicados. Por esta razón, los cocau-santes no pueden traer a la parte inmune como terceros ni nivelar contra éstos. La inmunidad, entonces, constituye una excepción significativa al principio general de la soli-daridad que exige que todos los deudores respondan por la totalidad de la deuda.
D. Por otra parte, adviértase que el Código Civil de Puerto Rico establece diáfanamente, en su Art. 1098, que la insolvencia económica de un deudor solidario será su-plida por los demás codeudores. Art. 1198 del Código Civil, 31 LPRA sec. 3109. En caso de que un codeudor sea inca-paz económicamente de pagar por su responsabilidad en los daños, sus codeudores solidarios pagarán la parte co-rrespondiente del primero a prorrata de la deuda de cada uno. íd. Debido a que la disposición es expresa, la insolven-cia económica no puede ser una defensa del codeudor soli-dario ante el acreedor según el citado Art. 1101. Albaladejo coincide con esa apreciación al exponer que por “lo que no resulta liberado el deudor, aunque le haya sido personada su parte, es de suplir [...] la insolvencia de otros codeudores”. Albaladejo, Derecho Civil, op. cit., pág. 100. Véase, además, Gómez Ligüerre, op. cit., pág. 69.
Ahora bien, resulta pertinente resaltar que la insolven-cia económica es distinguible de la responsabilidad limi-tada de un municipio. El legislador se ocupó de disponer expresamente que la insolvencia económica no será impe-dimento para indemnizar al acreedor por los daños adjudicados. En ese caso, los demás codeudores suplen la responsabilidad del insolvente proporcionalmente. Por ello, “hay una mutua cobertura del riesgo de insolvencia”. (Citas omitidas). Puig Brutau, op. cit., pág. 173. De esa forma, la Asamblea Legislativa proveyó un remedio para que se asuma el riesgo de manera proporcional. Por el con-trario, según expuesto, en el caso de la responsabilidad limitada de los municipios, no existe norma que disponga *1103de proceso alguno para la distribución de responsabilidad entre los codeudores solidarios según este escenario.
IV
Cónsono con el Art. 1101 del Código Civil, las expresio-nes recientes de este Tribunal Supremo y las interpretacio-nes de los tratadistas, concluyo que un codeudor solidario puede presentar el límite de responsabilidad que cobija a otro codeudor como una defensa personal del último para no responder por su porciento de responsabilidad. Cierta-mente, el límite de responsabilidad de un codeudor es una peculiaridad que surge de una de las obligaciones parcia-les, lo cual constituye una defensa personal conforme al Art. 1101 del Código Civil. Véase Manresa y Navarro, op. cit. De esta manera se evita que todo el que coincida como codeudor solidario con un municipio se vea forzado a pagar la parte no cubierta por éste, por la limitación de respon-sabilidad que se le ha otorgado por ley. El efecto de permi-tir la defensa es disminuir de la deuda solidaria la cuantía correspondiente al deudor con responsabilidad limitada. Por ende, al igual que se determinó en Maldonado Rivera v. Suárez, supra, la discusión sobre nivelación sería inne-cesaria, porque los codeudores no pagarán en exceso de su responsabilidad.
Ante ese cuadro, estoy conforme con lo pautado en la opinión mayoritaria. Pesa en mi dictamen el razonamiento aquí expuesto en torno al discutido Art. 1101 del Código Civil, supra. En segundo término, también comparto la analogía en que se ancla la opinión mayoritaria sobre la inmunidad patronal y la inmunidad familiar.
V
Por los fundamentos expuestos, resulta incuestionable que el límite de responsabilidad del municipio es una de-*1104fensa personal que puede ser oponible por un codeudor solidario, conforme el Art. 1101 del Código Civil, supra. Siendo ello así, estoy conforme con la decisión emitida por este Tribunal.

 Nótese que no está ante nuestra consideración un cuestionamiento a la eons-titucionalidad de la acción de legislar límites de responsabilidad a entidades públicas.